254 S.W.3d 259 (2008)
Shane M. BEGGS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68268.
Missouri Court of Appeals, Western District.
June 3, 2008.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. Mackelprang, Karen L. Kramer, Jefferson City, MO, for respondent.
Before JOSEPH M. ELLIS, P.J., LISA W. HARDWICK and JOSEPH P. DANDURAND.

ORDER
PER CURIAM.
Shane Beggs appeals the denial of his Rule 29.15 motion. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).